Citation Nr: 0632783
Decision Date: 10/23/06	Archive Date: 01/31/07

DOCKET NO. 04-21 980                        DATE OCT 23 2006


On appeal from the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for tinnitus on a schedular or extraschedu1ar basis.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to July 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (V A) Regional Office (RO) in Cleveland, Ohio. The claim was later transferred to the RO in Philadelphia, Pennsylvania.

In September 2006, the RO issued a statement of the case with regards to claims relating to anxiety, hearing loss, headaches, and vertigo. A substantive appeal has not been received with respect to these claims and these claims are not currently in appellate status before the Board.

At an August 2006 hearing before the undersigned Veteran's Law Judge, the veteran was informed that additional VA records, including a May 2006 audiological examination report would be obtained, prior to deciding his claim. It was also suggested that the veteran talk to his representative as to whether he wished to file a waiver of RO review of any such evidence obtained. The Board notes that the VA medical records were obtained and that the veteran did submit a waiver of RO review of those records.

FINDING OF FACT

The veteran's 10 percent rating is the maximum schedular rating available for tinnitus and the veteran's tinnitus has not resulted in frequent hospitalization or marked interference with employment.

- 2 



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321,4.87, Diagnostic Code 6260 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107,5126 (West 2002), was signed into law on November 9,2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006). Before addressing the merits of the veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board finds that all notification and development action needed to render a fair decision on the claim for an initial rating in excess of 10 percent for tinnitus has been accomplished.

In an April 2002 pre-rating notice letter the RO advised the veteran and his representative of V A's responsibilities to notify and assist the appellant in his claim, and what was required to prove a claim for service connection. Following the April 2002 notice letter, the RO granted service connection for tinnitus. At that time, the RO assigned disability ratings and effective dates. As set forth in Dingess, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven." See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); The Court further held in Dingess that when a claim has been proven, the purpose of section 5103(a) has been satisfied and notice under its provision is no longer applicable. Because the veteran's claim pertaining to tinnitus has been granted, i.e., proven, and he was assigned an initial disability rating and an

- 3 



initial effective date, section 5103(a) notice is no longer applicable. As a result, even if there was a notice error with respect to the duty to notify that occurred prior to the award of service connection and the assignment of a disability rating and an effective date, because the claim has already been proven and the purpose of section 5103(a) has been satisfied, that error was nonprejudicial.

Furthermore, the Board observes that after the veteran filed his notice of disagreement, he was informed of what was needed to substantiate his claim for a higher rating by way of a statement of the case and supplemental statements of the case.

With respect to VA's duty to assist the appellant, the RO has obtained or attempted to obtain all evidence identified by the appellant. The veteran was informed at the August 2006 hearing that VA had been unable to obtain additional records from his private physician. The veteran testified at that time that his physician had indicated to him that he had already submitted all relevant records. The RO has obtained the veteran's VA medical records and has provided the veteran appropriate VA examinations. The veteran has been provided hearings before a Hearing Officer and a Veterans Law Judge. Moreover, the veteran has been given the opportunity to submit evidence and argument to support his claim. Significantly, neither the veteran nor his representative has identified, and the record does not otherwise indicate, any existing pertinent records that that need to be obtained. The record presents no basis for further developing the record to create any additional evidence in connection with the matter under consideration.

As all notification has been given and all relevant available evidence has been obtained, the Board concludes that any deficiency in compliance with the VCAA has not prejudiced the veteran and is, thus, harmless error. See ATD Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 384 (1993).

- 4 



II. History and Analysis

The veteran testified at both his September 2005 and August 2006 hearings that his tinnitus results in an extremely loud roar. He asserted that only sleep gave him relief from his tinnitus. At the August 2006 hearing the veteran indicated that he only had tinnitus in his left ear.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, the veteran's current 10 percent initial rating is the maximum schedular rating available for tinnitus.

Since the veteran seeks a rating in excess of the maximum schedular rating available, the Board has considered whether this case should be forwarded to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. Where a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, an extraschedular evaluation may be appropriate. 38 C.F.R. § 3.321(b)(1).

The Board has examined the January 2004 and September 2005 statements of J. Friedman, D.O., as well as this doctor's medical records dated from February 2001 to October 2002. The Board has also examined the records from Dr. Pancelli dated from April 1988 to January 1998, the veteran's VA outpatient records dated up until August 2006, and the VA examination reports of record. The record reflects that the veteran has not required any hospitalizations for his tinnitus disability and does. not indicate that the tinnitus has resulted in marked interference with employment. The manifestations of the disability are those contemplated by the schedular criteria.

- 5 



Accordingly, the veteran has not met the criteria for either a schedular or an extraschedular rating in excess of 10 percent at any time since discharge from service, and a staged rating in excess of 10 percent for tinnitus is not warranted. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

	N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

- 6 



